      Case: 1:20-cv-06808 Document #: 27 Filed: 01/13/21 Page 1 of 15 PageID #:3039




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

STANLEY BLACK & DECKER, INC. and
THE BLACK & DECKER CORPORATION,
                                                           Case No.: 1:20-cv-06808
        Plaintiffs,
                                                           Judge Robert M. Dow, Jr.
v.
                                                           Magistrate Judge Susan E. Cox
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.


     PLAINTIFFS’ MEMORANDUM IN SUPPORT OF THEIR MOTION FOR ENTRY OF
          DEFAULT AND DEFAULT JUDGMENT AGAINST THE DEFENDANTS
                 IDENTIFIED IN THE FIRST AMENDED SCHEDULE A

         Plaintiffs STANLEY BLACK & DECKER, INC. and THE BLACK & DECKER

 CORPORATION (“SBD” or “Plaintiffs”) submit the following memorandum in support of

 their Motion for Entry of Default and Default Judgment under Fed. R. Civ. P. 55 against the

 Defendants Identified in the First Amended Schedule A (collectively, the “Defaulting

 Defendants”), based on Plaintiffs’ action for trademark infringement, counterfeiting, false

 designation of origin and violation of the Illinois Uniform Deceptive Trade Practices Act.

         SBD is renowned in the U.S. and around the world as a leading manufacturer and

 marketer of power tools, tools, tool kits, and a wide variety of other products for home

 improvement, consumer, industrial and professional use. Complaint, Docket Entry 1, at ¶ 16.

 Long before Defendants’ acts described herein, SBD marketed its products in connection with

 the DEWALT Trademarks and Trade dress. Id.

         SBD owns two incontestable trademark registrations in the United States Patent and

 Trademark Office ("USPTO") for the DEWALT marks for use in connection with battery packs
   Case: 1:20-cv-06808 Document #: 27 Filed: 01/13/21 Page 2 of 15 PageID #:3040




(collectively the "DEWALT Trademarks"). Id. at ¶ 4. SBD also owns an incontestable trade

dress registration in the USPTO for the DEWALT yellow and black color scheme for use in

connection with battery packs (the "DEWALT Trade Dress"). Id. These registrations are valid

and subsisting and have become incontestable. Id. at ¶ 5. SBD manufactures and sells DEWALT

tools and accessories bearing the DEWALT Trademarks and DEWALT Trade Dress. The

DEWALT Trademarks and Trade Dress have been used and have never been abandoned. Id. The

additional factual assertions regarding the DEWALT Trademarks in Paragraphs 14-29 of the

Complaint are incorporated herein. Id. at ¶¶ 14–29.

       On information and belief, Defaulting Defendants create numerous Defendant Internet

Stores and design them to appear to be selling genuine SBD products, while selling inferior

imitations of Plaintiffs’ products. Id. ¶ at 13. The Defendant Internet Stores share unique

identifiers, such as design elements and similarities of the counterfeit products offered for sale,

establishing a logical relationship between them and suggesting that Defendants’ illegal operations

arise out of the same transaction, occurrence, or series of transactions or occurrences. Id. at ¶ 9.

Defaulting Defendants conduct business throughout the United States, including within the State

of Illinois and this Judicial District, through the operation of the fully interactive commercial

websites and online marketplaces operating under the Defendant Domain Names and Online

Marketplace Accounts (collectively, the “Defendant Internet Stores”) identified in the First

Amended Schedule A. Id. at ¶ 2. Each Defaulting Defendant targets the United States, including

Illinois, and has offered to sell, and on information and belief, has sold and continues to sell

Counterfeit SBD Products to consumers within the United States, including the State of Illinois.

Id. Additional factual assertions applicable to Defaulting Defendants are found in Paragraphs 31-

43 of the Complaint and are incorporated herein. Id. at ¶¶ 31-43.



                                                 2
   Case: 1:20-cv-06808 Document #: 27 Filed: 01/13/21 Page 3 of 15 PageID #:3041




       SBD filed this action on November 17, 2020, alleging, among other claims, federal

trademark infringement and counterfeiting (Count I) and false designation of origin (Count

II), and seeks statutory damages and injunctive relief. Docket Entry 1. On November 20,

2020, this Court granted SBD’s Ex Parte Motion for Entry of a Temporary Restraining Order

(the “TRO”) and subsequently converted the TRO into a Preliminary Injunction on December

7, 2020.

       Paragraph 9 of the TRO permitted SBD to complete service of process to Defendants by

electronic publication, or by sending an e-mail to the e-mail addresses identified in Exhibit 2 to

the Declaration of Adan Ayala and any e-mail addresses provided for Defendants by third

parties. The Defendants identified in the First Amended Schedule A were properly served on

December 3, 2020. Docket Entry 19. None of the Defaulting Defendants has entered an

appearance or otherwise defended this action. See Declaration of Keith A. Vogt (the “Vogt

Declaration”) at ¶ 2.

       Pursuant to Federal Rule of Civil Procedure 55(a) and (b)(2), SBD now moves this Court

for an Order entering default and default judgment finding that Defaulting Defendants are liable

on Counts I and II of SBD’s Complaint. Fed. R. Civ. P. 55(a) and (b)(2). SBD further seeks an

award of statutory damages as authorized by 15 U.S.C. § 1117(c)(2) for willful trademark

counterfeiting against each of the Defaulting Defendants for use of infringing and counterfeit

DEWALT Trademarks and DEWALT Trade Dress in connection with products sold through

each of the Defendant Internet Stores. SBD also seeks entry of a permanent injunction

prohibiting Defaulting Defendants from selling Counterfeit/Infringing Products, an Order that

the domain names used by Defaulting Defendants to sell Counterfeit SBD Products be

permanently transferred to SBD, and that all assets in Defaulting Defendants’ financial accounts



                                                3
     Case: 1:20-cv-06808 Document #: 27 Filed: 01/13/21 Page 4 of 15 PageID #:3042




operated by eBay, Inc. and PayPal, Inc., as well as any newly discovered assets, be transferred

to SBD.

                                           ARGUMENT

I.      JURISDICTION AND VENUE ARE PROPER IN THIS COURT

        This Court has original subject matter jurisdiction over the claims in this action pursuant

to the provisions of the Lanham Act, 15 U.S.C. § 1051 et seq., 28 U.S.C. § 1338(a)-(b) and 28

U.S.C. § 1331. Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in Illinois and causes harm to SBD’s business

within this Judicial District. See Complaint, Docket Entry 1 at ¶ 2; uBID, Inc. v. GoDaddy

Grp., Inc. 623 F.3d 421, 423-24 (7th Cir. 2010) (without benefit of an evidentiary hearing,

plaintiff bears only the burden of making a prima facie case for personal jurisdiction; all of

plaintiff's asserted facts should be accepted as true and any factual determinations should be

resolved in its favor).

        Through at least the fully interactive commercial Internet websites and online

marketplace accounts operating under the Defendant Internet Stores, each of the Defaulting

Defendants has targeted sales from Illinois residents by operating websites and/or online

marketplace accounts that offer shipping to the United States, including Illinois and, on

information and belief, has sold Counterfeit/Infringing Products to residents within the United

States, including Illinois. Many of the websites look sophisticated and accept payment in U.S.

Dollars via credit cards, Western Union and PayPal. Docket Entry 1 at ¶ 37. As such, personal

jurisdiction is proper since each of the Defaulting Defendants is committing tortious acts in

Illinois, is engaging in interstate commerce and has wrongfully caused Plaintiff substantial injury



                                                 4
      Case: 1:20-cv-06808 Document #: 27 Filed: 01/13/21 Page 5 of 15 PageID #:3043




in the State of Illinois. See, e.g., The Maya Group, Inc. v. The Partnerships and Unincorporated

Associations Identified on Schedule "A", No. 1:19-cv-04690 (N.D. Ill. Oct. 24, 2019); Stanley

Black & Decker, Inc. and The Black & Decker Corporation v The Partnerships and

Unincorporated Associations Identified on Schedule A, No. 1:18-cv-02761 (N.D. Ill. Jun. 21,

2018); Stanley Black & Decker, Inc. and The Black & Decker Corporation v. The Partnerships

and Unincorporated Associations Identified on Schedule A, No. 1:17-cv-08362 (N.D. Ill. Feb. 7,

2018) (granting Default Judgment).

II.      SBD HAS MET THE REQUIREMENTS FOR ENTRY OF DEFAULT

         Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, “when a party against

whom a judgment for affirmative relief is sought has failed to plead or otherwise defend, and

that failure is shown by affidavit or otherwise, the clerk must enter the party's default.” Fed. R.

Civ. P. 55(a). On November 17, 2020, SBD filed its Complaint alleging, among other claims,

federal trademark infringement and counterfeiting, 15 U.S.C. § 1114 (Count I) and false

designation of origin, 15 U.S.C. § 1125(a) (Count II). The Defendants were properly served on

December 3, 2020. Docket Entry 19. Despite having been served with process, the Defaulting

Defendants have ignored these proceedings and failed to plead or otherwise defend this action.

Vogt Declaration at ¶ 2. Accordingly, SBD asks for entry of default against the Defaulting

Defendants.

III.     SBD HAS MET THE REQUIREMENTS FOR ENTRY OF DEFAULT
         JUDGMENT

          Rule 55(b)(2) of the Federal Rules of Civil Procedure provides for a court-ordered

default judgment. A default judgment establishes, as a matter of law, that defendants are liable

to plaintiff on each cause of action alleged in the complaint. United States v. Di Mucci, 879

F.2d 1488, 1497 (7th Cir. 1989). When the Court determines that a defendant is in default, the

                                                5
   Case: 1:20-cv-06808 Document #: 27 Filed: 01/13/21 Page 6 of 15 PageID #:3044




factual allegations of the complaint are taken as true and may not be challenged, and the

defendants are liable as a matter of law as to each cause of action alleged in the complaint.

Black v. Lane, 22 F.3d 1395, 1399 (7th Cir. 1994).

       Twenty-one (21) days have passed since Defendants were served, and no answer or other

responsive pleading has been filed by any of the Defaulting Defendants identified in the First

Amended Schedule A. See Fed. R. Civ. P. 12(a)(1)(A). Accordingly, default judgment is

appropriate, and consistent with previous similar cases in front of this Court, SBD requests an

award of statutory damages as authorized by 15 U.S.C. § 1117(c)(2) for willful trademark

infringement and counterfeiting against each of the Defaulting Defendants for use of infringing

and counterfeit imitations of SBD’s Trademarks in connection with products sold through the

Defendant Internet Stores. SBD also seeks entry of a permanent injunction prohibiting

Defaulting Defendants from selling Counterfeit/Infringing Products, an order that the domain

names used by Defaulting Defendants to sell Counterfeit SBD Products be permanently

transferred to SBD, and that all assets in Defaulting Defendants’ financial accounts operated by

eBay, Inc. and PayPal, Inc. and any newly identified accounts be transferred to SBD.

       A.     Trademark Infringement and Counterfeiting

       To properly plead a claim of trademark infringement and counterfeiting pursuant to the

Lanham Act, a plaintiff must allege that (1) its mark is distinctive enough to be worthy of

protection, (2) defendants are not authorized to use the mark; and (3) defendant’s use of the

mark causes a likelihood of confusion as to the origin or sponsorship of defendant’s products.

See Neopost Industrie B.V. v. PFE Int’l Inc., 403 F. Supp. 2d 669, 684 (N.D. Ill. 2005) (citing

Bliss Salon Day Spa v. Bliss World LLC, 268 F.3d 494, 496-97 (7th Cir. 2001)).




                                               6
   Case: 1:20-cv-06808 Document #: 27 Filed: 01/13/21 Page 7 of 15 PageID #:3045




       SBD alleged in its Complaint that its DEWALT Trademarks and DEWALT Trade Dress

are highly distinctive, that Defaulting Defendants have knowledge of SBD’s rights in the

DEWALT Trademarks and DEWALT Trade Dress, that Defaulting Defendants are not

authorized to use the DEWALT Trademarks and DEWALT Trade Dress, and that Defaulting

Defendants’ use of the DEWALT Trademarks and DEWALT Trade Dress causes a likelihood

of confusion. Docket Entry 1 at ¶¶ 44-50. Since the Defaulting Defendants have failed to

respond or otherwise plead in this matter, the Court must accept the allegations contained in

SBD’s Complaint as true. See Fed. R. Civ. P. 8(b)(6); Am. Taxi Dispatch, Inc., v. Am. Metro

Taxi & Limo Co., 582 F. Supp. 2d 999, 1004 (N.D. Ill. 2008). Accordingly, SBD requests entry

of judgment with respect to Count I for willful infringement and counterfeiting of the DEWALT

Trademarks and DEWALT Trade Dress against the Defaulting Defendants.

       B.      False Designation of Origin

       A plaintiff bringing a false designation of origin claim under 15 U.S.C. § 1125(a) must

show that: (1) the plaintiff has a protectable trademark; and (2) a likelihood of confusion will

exist as to the origin of plaintiff’s products. All Star Championship Racing, Inc. v. O’Reilly

Auto. Stores, Inc., 2013 WL 1701871, *10 (C.D. Ill. Apr. 18, 2013) (citing Johnny Blastoff, Inc.

v. Los Angeles Rams Football Co., 188 F. 3d 427, 436 (7th Cir. 1999)). This is the same test that

is used for bringing a trademark infringement claim under the Lanham Act. See Neopost, 403 F.

Supp. 2d at 684.

       SBD alleged in its Complaint that Defaulting Defendants are using the federally

registered DEWALT Trademarks and DEWALT Trade Dress without authorization on the

Counterfeit/Infringing Products. This creates a likelihood of confusion, mistake, and deception

among the general public as to the affiliation, connection, or association with SBD or the



                                                7
   Case: 1:20-cv-06808 Document #: 27 Filed: 01/13/21 Page 8 of 15 PageID #:3046




origin, sponsorship, or approval of Defaulting Defendants’ Counterfeit/Infringing Products by

SBD. Id. at ¶¶ 51-55. Furthermore, by using the DEWALT Trademarks and DEWALT Trade

Dress on the Counterfeit/Infringing Products, Defaulting Defendants create a false designation

of origin and a misleading representation of fact as to the origin and sponsorship of the

Counterfeit Counterfeit/Infringing Products. Id. As a result, SBD requests entry of judgment

with respect to Count II for willful false designation of origin against the Defaulting

Defendants.

IV.    SBD IS ENTITLED TO MONETARY DAMAGES AND INJUNCTIVE
       RELIEF

       The awarding of statutory damages serves dual interests in that it is remedial in nature,

but also intended to protect an important public interest. Given the broader economic losses and

harm to the job market caused by counterfeiting, coupled with the possible dangers to

consumers who are tricked into purchasing low quality, counterfeit products over the Internet, it

is important to both penalize defendants and try to deter future violations.

       A.      Statutory Damages Are Appropriate in this Case

       Pursuant to the statutory damages provision of the Lanham Act, 15 U.S.C. § 1117(c), a

plaintiff in a case involving the use of a counterfeit mark may elect to receive “not less than

$1,000 or more than $200,000 per counterfeit mark per type of goods or services sold, offered

for sale, or distributed, as the court considers just.” 15 U.S.C. § 1117(c)(1). When the

counterfeiting is found to be willful, 15 U.S.C. § 1117(c)(2) provides for statutory damages of

up to “$2,000,000 per counterfeit mark per type of goods or services sold, offered for sale, or

distributed, as the court considers just.” 15 U.S.C. § 1117(c)(2).

       Although 15 U.S.C. § 1117(c) contains the dollar range for possible statutory damage

awards, the only guidance provided by the statute for how to determine a damage award within


                                                 8
  Case: 1:20-cv-06808 Document #: 27 Filed: 01/13/21 Page 9 of 15 PageID #:3047




the statutory dollar range is “as the court considers just.” 15 U.S.C. § 1117(c). Courts

interpreting 15 U.S.C. § 1117(c) have analogized case law applying the statutory damage

provision of the Copyright Act contained in 17 U.S.C. § 504(c). See Lorillard Tobacco Co.,

2004 U.S. Dist. LEXIS 22563, *10; Sara Lee v. Bags of New York, Inc., 36 F. Supp. 2d 161,

166 (S.D.N.Y. 1999). In Sara Lee, 36 F. Supp. 2d at 170, the court awarded statutory damages

in the amount of $750,000 after estimating the defendants' ill-gotten gains and trebling them to

"deter and punish a willful continuous course of infringements and defiance of the judicial

process." The Sara Lee analysis included seven factors: (1) the profits made by the defendants;

(2) the revenues lost by plaintiff; (3) the value of the mark; (4) the deterrent effect on others;

(5) whether the conduct was innocent or wilful; (6) whether a defendant has cooperated in

providing records; and (7) the deterrent effect on the defendant.

      The USPTO’s Office of Policy and International Affairs and the National

Telecommunications and Information Administration (“NTIA”) together working as part of the

Department of Commerce’s Internet Policy Task Force conducted a review of the relationship

between the availability and protection of online copyrighted works and innovation in the

Internet economy. The Internet Policy Task Force’s White Paper on Remixes, First Sale, and

Statutory Damages (White Paper) was published on January 28, 2016, (See, Exhibit 1), which

recognizes in copyright law that reduced damages may be warranted in avoid impeding new

creative works, e.g., remixes -- works created through changing and combining existing works

to produce something new and creative -- as part of a trend of user generated content.

However, regarding straight-out counterfeiting where impeding creativity is not a concern, The

Office of the U. S. Trade Representative issued findings of the Special 301 Out-of-Cycle

Review of Notorious Markets for 2015, December 2015 (See, Exhibit 2), highlighted disturbing



                                                9
  Case: 1:20-cv-06808 Document #: 27 Filed: 01/13/21 Page 10 of 15 PageID #:3048




trends in the marketing and distribution of counterfeit goods online, with escalating levels of

counterfeit sales online including an increase in the services that support such operations. With

an estimated 15% increase in online sales of counterfeit goods in 2014, the economic toll of

counterfeiting on governments, businesses, and consumers is disturbing.

       Accordingly, a significant consideration should be whether infringing sales were made

over the Internet, with the rationale was that sales over the Internet increased the amount of an

award because use of the Internet made the infringement widely available.

       The lack of information regarding Defaulting Defendants’ sales and profits makes

statutory damages particularly appropriate for default cases like the instant case. See Petmed

Express, Inc. v. medpets.com, Inc., 336 F. Supp. 2d 1213, 1220 (S.D. Fla. 2004). Likewise,

Courts have recognized that statutory damages should be awarded without requiring an

evidentiary hearing. See Lorillard Tobacco Co. v. Montrose Wholesale Candies & Sundries,

Inc., 2008 U.S. Dist. LEXIS 31761, *11 (N.D. Ill. Apr. 17, 2008).

       B.      Defendants’ Counterfeiting Was Willful

       As alleged in SBD’s Complaint, Defaulting Defendants facilitate sales by designing the

Defendant Internet Stores so that they appear to unknowing consumers to be authorized online

retailers, outlet stores, or wholesalers selling genuine SBD Products. Docket Entry 1 at ¶¶ 6, 13,

37.

       Pursuant to 15 U.S.C. § 1117(e), a counterfeiting violation is presumed willful “for

purposes of determining relief if the violator ... knowingly provided ... materially false contact

information to a domain name registrar....” 15 U.S.C. § 1117(e). Many of the Defaulting

Defendants’ names and physical addresses used to register the Defendant Internet Stores are




                                               10
  Case: 1:20-cv-06808 Document #: 27 Filed: 01/13/21 Page 11 of 15 PageID #:3049




incomplete, contain randomly typed letters, or fail to include cities or states. Docket Entry 1 at ¶

22. Thus, willfulness is presumed in the instant case under 15 U.S.C. § 1117.

       Even without the statutory presumption, it is clear that Defaulting Defendants’

counterfeiting was willful. “Willful infringement may be attributed to the defendant’s actions

where he had knowledge that his conduct constituted infringement or where he showed a

reckless disregard for the owner’s rights.” Lorillard Tobacco Co. v. S & M Cent. Serv. Corp.,

2004 LEXIS 22563, *19-20 (N.D. Ill. Feb. 25, 2005). As such, knowledge need not be proven

directly, but can be inferred from a defendant’s conduct. Id. at 20. In the instant case, Defaulting

Defendants clearly had knowledge that their activities constituted infringement or at least a

reckless disregard for SBD’s rights in the DEWALT Trademarks and DEWALT Trade Dress,

especially given SBD’s extensive promotional efforts discussed above. After all, the Defendants

were taking great pains to conceal their identities to try to avoid being held accountable for their

counterfeiting activities. Docket Entry 1 at ¶¶ 9, 13.

       Finally, District Courts have deemed counterfeiting willful when defendants default. See,

The Maya Group, Inc. v. The Partnerships and Unincorporated Associations Identified on

Schedule "A", No. 1:19-cv-04690 (N.D. Ill. Oct. 24, 2019); Stanley Black & Decker, Inc. and

The Black & Decker Corporation v The Partnerships and Unincorporated Associations

Identified on Schedule A, No. 1:18-cv-02761 (N.D. Ill. Jun. 21, 2018); Stanley Black & Decker,

Inc. and The Black & Decker Corporation v. The Partnerships and Unincorporated Associations

Identified on Schedule A, No. 1:17-cv-08362 (N.D. Ill. Feb. 7, 2018).

       C.      A High Statutory Damages Award Is Appropriate and Just

       The Seventh Circuit's standard for awarding statutory damages for copyright

infringement under 17 U.S.C § 504(c) is articulated in Chi-Boy Music v. Charlie Club, 930



                                                 11
 Case: 1:20-cv-06808 Document #: 27 Filed: 01/13/21 Page 12 of 15 PageID #:3050




F.2d 1224, 1229 (7th Cir. 1991). Under the Chi-Boy standard, a court awarding statutory

damages is “not required to follow any rigid formula,” but instead “enjoys wide discretion.” Id.

In computing the award amount, a court may consider factors such as “the difficulty or

impossibility of proving actual damages, the circumstances of the infringement, and the

efficacy of the damages as a deterrent.” Id. Courts in this district have also considered the

significant value of a plaintiff’s brand and the efforts taken to protect, promote and enhance

that brand in determining the appropriate dollar figure for the award. Lorillard Tobacco Co.,

2004 U.S. Dist. LEXIS 22563, *16.

      In addition, courts have awarded high damage amounts where a defendant’s

counterfeiting activities attracted wide market exposure through Internet traffic or

advertisement. See Coach, Inc. v. Ocean Point Gifts, 2010 U.S. Dist. LEXIS 59003, *15-16

(D.N.J. Jun. 14, 2010) (high damage awards in counterfeit cases were “due in part to the wide

market exposure that the Internet can provide”); Burberry Ltd. v. Designers Imports, Inc., 2010

U.S. Dist. LEXIS 3605, *28-29 (S.D.N.Y. Jan. 19, 2010) (damages amount based, in part, on

“Defendant's ability to reach a vast customer base through internet advertising”).

      In similar cases involving willful Internet-based counterfeiting, this Court has awarded

significant damages, including up to the maximum provided by law, to the plaintiff to serve the

purposes of: (1) deterring the defendant and others situated like him from bringing into

commerce counterfeit goods, (2) compensating the plaintiff for damages caused by defendant’s

infringement, and (3) punishing the defendant appropriately for his counterfeiting activities. See,

e.g., The Maya Group, Inc. v. The Partnerships and Unincorporated Associations Identified on

Schedule "A", No. 1:19-cv-04690 (N.D. Ill. Oct. 24, 2019); Stanley Black & Decker, Inc. and

The Black & Decker Corporation v The Partnerships and Unincorporated Associations



                                                12
  Case: 1:20-cv-06808 Document #: 27 Filed: 01/13/21 Page 13 of 15 PageID #:3051




Identified on Schedule A, No. 1:18-cv-02761 (N.D. Ill. Jun. 21, 2018); Stanley Black & Decker,

Inc. and The Black & Decker Corporation v. The Partnerships and Unincorporated

Associations Identified on Schedule A, No. 1:17-cv-08362 (N.D. Ill. Feb. 7, 2018). Given the

Court’s clear discretion in determining the appropriate amount of the statutory damages award

within the statutory limits of 15 U.S.C. § 1117(c), SBD respectfully requests the Court’s entry

of an award of five hundred thousand dollars ($500,000) ) per Defaulting Defendant.

      Additionally, the remedy imposed under the statute must provide a sufficient deterrent

effect to ensure that the guilty party will not engage in further infringing conduct. Sands,

Taylor & Wood v. Quaker Oats Co., 34 F.3d 1340, 1348 (7th Cir. 1994). For example, in

Phillip Morris USA Inc. v. Marlboro Express, the Court stated that due to “the size of the

potential profit given the quantities of [counterfeit goods] involved, and the need for a

substantial deterrent to future misconduct by defendants and other counterfeit traffickers ...

plaintiff is entitled to the maximum statutory award under 15 U.S.C. § 1117(c)(2).” 2005 U.S.

Dist. LEXIS 40359, *28 (E.D.N.Y. Aug. 26, 2005).

      Finally, in determining an appropriate damage award, this Court should be guided by the

Lorillard case and consider the “significant value of [the Plaintiffs’] brand and the efforts taken

to protect, promote and enhance that brand.” Lorillard Tobacco Co., 2004 U.S. Dist. LEXIS

22563, *16. Thus, SBD’s request for a high statutory damages award should be given favorable

consideration in light of SBD’s effort to protect, promote and enhance the DEWALT brand.

      D.      SBD is Entitled to Permanent Injunctive Relief

      In addition to the foregoing relief, SBD respectfully requests entry of a permanent

injunction enjoining Defaulting Defendants from infringing or otherwise violating SBD’s

registered trademark rights in the DEWALT Trademarks and DEWALT Trade Dress, including



                                                13
     Case: 1:20-cv-06808 Document #: 27 Filed: 01/13/21 Page 14 of 15 PageID #:3052




at least all injunctive relief previously awarded by this Court to SBD in the TRO and Preliminary

Injunction. SBD is also entitled to injunctive relief so it can quickly take action against any new

websites and online marketplace accounts that are identified, found to be linked to Defaulting

Defendants, and selling Counterfeit SBD Products. See, e.g., The Maya Group, Inc. v. The

Partnerships and Unincorporated Associations Identified on Schedule "A", No. 1:19-cv-04690

(N.D. Ill. Oct. 24, 2019); Stanley Black & Decker, Inc. and The Black & Decker Corporation v

The Partnerships and Unincorporated Associations Identified on Schedule A, No. 1:18-cv-02761

(N.D. Ill. Jun. 21, 2018); Stanley Black & Decker, Inc. and The Black & Decker Corporation v.

The Partnerships and Unincorporated Associations Identified on Schedule A, No. 1:17-cv-08362

(N.D. Ill. Feb. 7, 2018).

V.       CONCLUSION

         SBD respectfully requests that the Court enter default and default judgment against each

Defaulting Defendant, award statutory damages in the amount of five hundred thousand dollars

($500,000) per Defaulting Defendant pursuant to 15 U.S.C. § 1117(c) and enter a permanent

injunction order prohibiting Defaulting Defendants from selling Counterfeit/Infringing Products,

permanently transferring the domain names used by Defaulting Defendants to sell

Counterfeit/Infringing Products to SBD, and transferring all assets in Defaulting Defendants’

financial accounts operated by eBay, Inc. and PayPal, Inc. to SBD.

DATED: January 13, 2021                              Respectfully submitted,

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt, Esq. (Bar No. 6207971)
                                                     Keith Vogt, Ltd.
                                                     111 West Jackson Blvd., Suite 1700
                                                     Chicago, Illinois 60604
                                                     Telephone: 312-675-6079
                                                     E-mail: keith@vogtip.com
                                                     ATTORNEY FOR PLAINTIFFS


                                                14
  Case: 1:20-cv-06808 Document #: 27 Filed: 01/13/21 Page 15 of 15 PageID #:3053




                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 13, 2021, I will electronically file the foregoing with the

Clerk of the Court using the CM/ECF system, I will electronically publish the documents on a

website, and I will send an e-mail to the e-mail addresses identified in Exhibit 2 to the

Declaration of Adan Ayala and any e-mail addresses provided for Defendants by third parties

that includes a link to said website.

                                                    /s/ Keith A. Vogt
                                                    Keith A. Vogt, Esq.




                                               15
